Case 1:18-cv-00639-WTL-MPB Document 64 Filed 12/17/18 Page 1 of 2 PageID #: 366



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 WEST BEND MUTUAL INSURANCE     )
 COMPANY,                       )
                                )
             Plaintiff,         )
                                )                  Case No. 1:18-cv-00639-WTL-MPB
       v.                       )
                                )
 KYLE HUGHES; JENNIFER ROBISON; )
 and STATE FARM MUTUAL          )
 AUTOMOBILE INSURANCE           )
 COMPANY,                       )
                                )
             Defendants.        )

                                     DEFAULT JUDGMENT


        Plaintiff, West Bend Mutual Insurance Company (“West Bend”), by counsel, pursuant to

 Fed.R.Civ.Pro. 55(b)(2), having filed its verified motion for default judgment against Defendant,

 Kyle Hughes.

        AND the Court having examined said verified motion, and being otherwise duly advised

 in the premises, NOW FINDS as follows:

        1.      On October 9, 2018, the Clerk entered the Default of Kyle Hughes. See, Doc. 60.

        2.      Kyle Hughes is not a minor or incompetent person.

        3.      Kyle Hughes is not in is not in the active military service of the United States.

        4.      West Bend is entitled to judgment by default against Kyle Hughes.

        IT IS, THEREFORE, ORDERED ADJUDGED AND DECREED that judgment by default

 is hereby entered in favor of West Bend and against Kyle Hughes:

        A.      Declaring that West Bend has no duty under West Bend’s Home and Highway

 Policy No. HHG 6462050-01 to Rick Royer and Sherry L. Royer, as the named insureds, with
Case 1:18-cv-00639-WTL-MPB Document 64 Filed 12/17/18 Page 2 of 2 PageID #: 367



 effective dates of coverage of March 12, 2015, to March 12, 2016 (the “Policy”) to defend Kyle

 Hughes against any “Complaint” filed against him in the following legal proceeding: “Jennifer

 Robison, Plaintiff, vs. Kyle Hughes and State Farm Mutual Automobile Insurance Company and

 Sherry Royer, Defendants”, Cause No. 32D04-1708-CT-000112, Hendricks Superior Court No. 4

 (the “Lawsuit”);

        B.       Declaring that West Bend has no duty under the Policy to indemnify Kyle Hughes

 against the Lawsuit’s “Complaint”.

        IT IS FURTHER ORDERED, ADJUDGED AND DECREED that this default judgment

 is binding only against Kyle Hughes.


 SO ORDERED this 17th day of December, 2018.



 Distribution:

 Sarah J. Graziano
 sgraziano@hensleylegal.com

 Rudy Longman
 rlongman@hensleylegal.com

 James H. Milstone
 jhmilstone@kopkalaw.com

 Dominique N. Nelson
 dnnelson@kopkalaw.com

 Mark R. Smith
 msmith@smithfisher.com

 Linda L. Vitone
 lvitone@smithfisher.com

 John B. Drummy
 jdrummy@k-glaw.com
 Kyle Hughes
 1224 Richfield Lane
                                                2
 Avon, Indiana 46123
